Integrity of online gambling (short presentation)
The next item is a short presentation of the report by Mrs Schaldemose, on behalf of the Committee on Internal Market and Consumer Protection, on the integrity of online gambling.
rapporteur. - (DA) Madam President, I am both proud and pleased to be able to present to you this evening the own-initiative report on the integrity of online gambling. As you know, the issue of gambling has always been extremely controversial in the European Parliament. Gambling was removed from the scope of the Services Directive, as well as from that of the E-Commerce Directive and it was also eliminated from the Television without Frontiers Directive. Why should that be the case? Well, I believe that most of us agree that gambling is indeed a financial service - the European Court of Justice has determined as much - but it is a completely separate financial service. We cannot compare gambling on the Internet with buying an electric kettle or engaging a carpenter to lay a floor, and it should therefore be dealt with separately. This is what the Member States have done up to now. They have laid down strict regulations in order to protect consumers against gambling addiction and against fraud and match-fixing, but also to prevent money laundering. In addition, their aim has also been to maintain law and order. However, not all gambling is the same. In fact, gambling on the Internet poses a number of specific challenges that land-based gambling does not, partly because of its cross-border nature and also because it is so readily accessible.
The negotiations surrounding the report have, at times, been more heated than I would have liked. We were very divided on the issue of whether gambling on the Internet poses a greater risk of someone becoming addicted to gambling, for example. I am a little surprised by this, because the figures speak loud and clear. A study from Sweden and other countries shows that the risk of someone developing an addiction to gambling is five to seven times higher if that person plays poker on the Internet than if he or she simply goes out and plays poker in the real world. However, I would be the first to admit that we do not know all of the consequences for consumers of gambling on the Internet. This is one of the areas in which we were actually able to agree on something, and that is that we need more information about how we can best protect consumers.
However, there are six points in particular in the report that I would like to highlight here this evening:
1. there is a significant majority in the Committee on Internal Market and Consumer Protection that believes that operators of online gambling should not merely comply with the gambling legislation in the Member State in which they provide their services, but also where the consumer lives;
2. clarification should be provided at a political level ahead of a clarification by the court as to how we should tackle the challenges and problems posed by the European online gambling market;
3. cooperation between Member States should be strengthened significantly;
4. we need to develop standards for protecting consumers against fraud, gambling addiction and the other dangers involved;
5. we need more research in the area; and finally
6. the European Parliament fully supports the initiatives and the process initiated by the Council and we urge the Commission to give its support to this, too.
Overall, I believe that the report will help to bring the gambling sector back into the political area in which it belongs. The report is a balanced one and, in fact, also received considerable support in the committee, despite it being a sensitive issue. It was voted through with 32 votes in favour and 10 against. An alternative resolution has been put forward by a minority in the Committee on Internal Market and Consumer Protection. I have attempted to integrate as many of their views as possible in the report, but the political differences are so fundamental that it was not possible to include all of them. I would like to thank my colleagues for their support and I hope that my report will receive the support of a large majority tomorrow.
Vice-President of the Commission. - (FR) Madam President, Mrs Schaldemose, the Commission welcomes this own-initiative report from the European Parliament. It praises the work undertaken by the Committee on the Internal Market and Consumer Protection and by you, Mrs Schaldemose, as its rapporteur, and it welcomes, in particular, the research into the issues of integrity.
As my colleague, Mr McCreevy, stressed in his previous speeches, the approaches currently used in the Member States are too different to allow a legislative initiative. The latest discussions in the Competitiveness Council have clearly shown that the Member States would not reach agreement on such an initiative.
Moreover, the treaty offers some guiding principles. A judgement from the Court, the Placanica verdict, delivered in March 2007, has very recently confirmed that sports betting activities do constitute services in the meaning of Article 49 of the Treaty. The Member States have the right to legislate on gaming at a national level. If they wish to limit gaming activities, it is up to them to carry out the research to justify these restrictions, for example, in relation to addiction or fraud.
When it is proven that these measures are necessary, the treaty requires that they be taken in a way that does not discriminate between national operators and operators based in other Member States.
The Commission intends to fulfil its duty by investigating any complaint submitted to it and will introduce any procedures needed if it is shown that the treaty has been infringed.
It is encouraging to note that, following the application of infringement procedures, some Member States, including France, Hungary and Italy, have been brought closer to the Commission and have committed to changing their legislation. The Commission is working, of course, to help the Member States find solutions to respond to the infringement procedures.
The Commission has published research into the legal and economic aspects of the gambling market in 2006. In these conditions, the Commission feels that there is no current need to play a bigger role in producing research into national legislation nor into wider issues such as addictions, fraud or other reprehensible activities. However, this report provides some particularly useful clarifications.
That concludes this item. The vote will take place tomorrow.
Written Statements (Rule 142)
in writing. - (FI) Tomorrow we will see that many parts of Europe still have the political will to maintain their vitally important monopoly on gambling, and that is true of Finland as well. The European Parliament's support for the Finnish National Lottery, the Finnish Slot Machine Association, and the Finnish gaming operator, Fintoto, is important, because the infringement proceedings launched by the Commission are still an issue. It is important for the European sports movement and activities at grassroots level that the Member States can preserve their national gambling systems.
They are also a fundamental element in what is a special feature of sporting life in Finland, in which voluntary work supported by society is also a basic support for high-level sports. It is also easier to counter the side-effects of gambling in countries where the state has a monopoly. Online gambling accounts for just around 5% of all the takings from gambling, but the sector is growing at an enormous rate. That is why it is important that the rights of Member States remain as before, even in the age of the internet. We should not forget that after the adoption of the Treaty of Lisbon the EU will have competence in certain areas of sport. This will help in the fight against the side-effects of professional sport, such as racism, doping and hooliganism.
Gross revenues from gambling on the internet amounted to EUR 2-3 billion in 2004. According to the aforementioned SICL study it now accounts for almost 5% of the total gambling market in the EU. A rapid growth in these services in the future is unavoidable and we therefore need clear and transparent rules.
The report by Mrs Schaldemose considers a different approach to the gambling industry in Europe and therefore I cannot support it. It makes no distinction between gambling operators that are licensed and operating in accordance with the law and those operating often without a license and unlawfully.
It is necessary to start from the fact that most European states have a gambling industry. I agree that individual Member States should continue to determine the rules for internet gambling. As long as there is no applicable evidence of threats to players, money laundering or corruption in sport we should not regard all of the companies as criminals. There are also serious firms who use the best technology and operate in accordance with the law.
I am not a supporter but rather an opponent of internet gambling. However, in my view a general ban would lead to the growth and illegality of these activities and a total absence of rules. I believe that the position I have drafted with my colleagues represents a fairer and clearer alternative to the rapporteur's report.